JUSTICE SLATER, dissenting: I respectfully dissent. I believe that section 16 of the Local Government Debt Reform Act is an unconstitutional delegation of legislative authority. When it comes to the extension of taxes, a county clerk’s duties are purely ministerial. (City of Rockford v. Gill (1979), 75 Ill. 2d 334, 388 N.E.2d 384.) Section 16 grants the county clerk, with no guidelines or standards to operate by, authority over a governmental unit’s power to extend taxes in the current year. A plain reading of the statute indicates that the county clerk’s “agreement” to accept the filing is required. If the county clerk is free to accept, he is also free to reject the filing. The decision as to whether the tax will be extended for the current year is improperly vested in the county clerk. I would reverse the judgment of the circuit court.